Title: To James Madison from Robert Patterson, 15 January 1816
From: Patterson, Robert
To: Madison, James


                    
                        Sir,
                        
                            Mint of the United States
                            Jany 15th 1816
                        
                    
                    On the morning of the 11th. I had the painful task of acquainting you, with the destruction of a part of the mint, by fire. At that hour, its origin was totally unknown & unsuspected by any of the officers or workmen belonging to the establishment. But on examination, we have now very little doubt, that it must have originated from a barrel, in a neighbouring yard, partly filled with wood-ashes, taken occasionally from the hearths of an adjoining dwelling-house, & which had been set in actual contact with the weather-boarding of our mill house a wooden building, where the fire was first discovered. Several destructive fires in this city, & elsewhere, particularly that by which the Lutheran Church in fourth street was some years ago consumed, have been ascertained to proceed from a similar cause.
                    There are not at present, nor are there likely to be, for some time any deposits of bullion in the mint of any consequence: the public therefore will not probably experience any inconvenience from the above disaster until the damages can be repaired; & I am happy to be able to assure you, that this can be done, & that on a much improved plan, without any special appropriation for the purpose, merely from the balances of former appropriations, not yet carried to the surplus fund. But Sir, I will not presume to undertake these repairs without your approbation. I have the honour to be, Sir, with the greatest respect & esteem, your most obed. servt.
                    
                        R Patterson
                    
                